Dismiss and Opinion Filed August 31, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00425-CV

     CHARLES HARRISON & ALL OTHER OCCUPANTS, Appellant
                           V.
                 ANGELA LUCKEY, Appellee

                 On Appeal from the County Court at Law No. 1
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-03288-A

                         MEMORANDUM OPINION
                 Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Osborne
      This appeal from the trial court’s December 10, 2020 default judgment was

filed June 9, 2021. Because the record reflected no post-judgment motion or request

for findings of fact and conclusions of law was timely filed, it appeared the appeal

was a restricted appeal. See TEX. R. APP. P. 30. The notice of appeal, however, did

not comply with the requirements for a notice of restricted appeal. See id. 25.1(d)(7).

Accordingly, we directed appellant to file, no later than July 1, 2021, an amended

notice of appeal that complied with the requirements. Although we cautioned

appellant that failure to comply could result in dismissal of the appeal without further
notice, appellant has not responded to date. See id. 42.3(a),(c). Accordingly, we

dismiss the appeal. See id. 42.3(a),(c).




                                             /Leslie Osborne/
210425f.p05                                  LESLIE OSBORNE
                                             JUSTICE




                                           –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CHARLES HARRISON & ALL                       On Appeal from the County Court at
OTHER OCCUPANTS, Appellant                   Law No. 1, Dallas County, Texas
                                             Trial Court Cause No. CC-20-03288-
No. 05-21-00425-CV          V.               A.
                                             Opinion delivered by Justice
ANGELA LUCKEY, Appellee                      Osborne, Justices Pedersen, III and
                                             Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 31st day of August, 2021.




                                       –3–